TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00058-CV




                                 Rhett Webster Pease, Appellant

                                                  v.

                James R. Nickelatti and Brantley Ross Pringle, Jr., Appellees




       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
          NO. 12527, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this cause was due on March 2, 2004. When notified that the

clerk’s record was late, the district clerk informed this Court that appellant Rhett Webster Pease had

not paid or made payment arrangements for the record and that appellant was not indigent. By letter

of April 23, 2004, this Court informed appellant that he had ten days to make payment arrangements

for the clerk’s record or his appeal would be dismissed for want of prosecution. See Tex. R. App.

P. 37.3(b) (if appellant fails to pay or make payment arrangements for clerk’s record, court may

dismiss appeal for want of prosecution). To date, appellant has neither made payment arrangements

or responded to our notice in any other way.
               Accordingly, we dismiss the appeal for want of prosecution. Id.; Tex. R. App. P.

42.3(b) (dismissal for want of prosecution).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Prosecution

Filed: July 29, 2004




                                                 2